Case 2:20-cv-00078-JRG Document 71-8 Filed 12/04/20 Page 1 of 3 PageID #: 1883




                       Exhibit F
Case 2:20-cv-00078-JRG Document 71-8 Filed 12/04/20 Page 2 of 3 PageID #: 1884




                                               October 27, 2020


VIA EMAIL

Jennifer A. Kash
Warren Lex LLP
2261 Market Street, No. 606
San Francisco, California, 94114
jen@warrenlex.com

       Re:       Cellular Communications Equipment LLC v. HMD Global Oy, Case No. 2:20-CV-
                 00078-JRG (E.D. Texas)

Dear Jennifer:

         I write in response to your correspondence sent at 11:54 PM on October 26, 2020. As an
initial matter, I was very disappointed with the dishonesty in your letter. The purpose of a meet
and confer is for both parties to substantively discuss the dispute and work towards resolution.
Sending an inaccurate summary twelve hours after the conference is contrary to this purpose.
Moreover, since you stated on the call that Matt Warren was “making the decisions” for HMD on
the subpoena, CCE requests that he be on the call as well. It is not a valid conference under L.R.
7-3 if the parties to the call do not have the ability to reach compromise.

       Acacia Research Corporation (“ARC”) neither made the agreements nor accepted the
characterizations that your letter alleges. That said, we did discuss several threshold issues that
were omitted from your letter:

E-Mail Discovery

         At the outset of the call, I asked whether HMD’s requests covered ARC’s email
correspondence. You took the position that the subpoena does, in fact, cover ARC’s email
correspondence. I explained that the parties to Cellular Communications Equipment LLC v. HMD
Global Oy, Case No. 2:20-cv-00078, Eastern District of Texas (the “underlying litigation”) have
agreed to a specific procedure for email discovery. Under these procedures, HMD would be
required to “identify the proper custodians, proper search terms, and proper time frame for e-mail
production requests.” Despite this, HMD seeks to have third-party ARC broadly search for,
gather, and produce emails without providing any of the information required in the underlying
litigation. As I explained on the call, such a discovery request is unduly burdensome. HMD
cannot expect third-parties like ARC to engage in more burdensome efforts to respond to
discovery than the level of effort and burden that the parties to the litigation have determined is
reasonable.
Case 2:20-cv-00078-JRG Document 71-8 Filed 12/04/20 Page 3 of 3 PageID #: 1885




Overly Broad Requests

        It is my understanding that HMD contends ARC has the right to license U.S. Patent No.
7,218,923 (the “ʼ923 patent”) and is therefore a necessary party to the underlying litigation. While
ARC disagrees with HMD’s premise, it nonetheless understands that agreements involving CCE
or the ʼ923 patent could be relevant to the underlying litigation. To that end, ARC agreed to
produce or identify any agreements involving itself and CCE or the ʼ923 patent.

        Beyond the above limitation, HMD’s requests are overly broad, unduly burdensome, not
proportionate to the needs of the case, and designed primarily to harass non-party ARC. For
example, HMD seeks any agreements between ARC and third parties involving any and all
patents. Such materials are irrelevant to the issue of whether ARC has rights in the ʼ923 patent.
Absent an explanation of how the requested materials relate to the issue of whether ARC has the
right to license the ʼ923 patent, an explanation that HMD has to-date failed to provide, these
requests are not proportional to the needs of the case and intended to harass ARC.

HMD’s Threat of Rolling Subpoenas and Deposition Timing

        During the call I stated that ARC intended to produce a witness in response to HMD’s
subpoena. But I explained that the timing of such deposition was dependent on whether HMD
intended to serve additional subpoenas on ARC. Put simply, ARC intends to make a witness
available for deposition only once in this matter. As such, we do not think it makes sense to set
the date for deposition until after ARC’s production is complete.

Next Call

        As explained above, Matt Warren will need to attend. ARC is available at various times
this Friday, October 30. Please let us know if you and Mr. Warren are available then and, if so,
when.

       Please let us know what time works for you.

                                                     Regards,



                                                     Jonathan H. Rastegar

cc:
20-78@cases.warrenlex.com
